DETAILED ACTION
This is in reply to papers filed on February 4, 2019.  Independent claim 1 is pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over McAdams (U.S. Pat. Pub. No. 2013/0015630) in view of Paine (U.S. Pat. No. 4,909,524).
Regarding claim 1, McAdams discloses a mechanics creeper (10) that is strapped to the user (see e.g., straps 30 and ¶0019 describing how the creeper portion 16, 22 is strapped to a user) via a vest-type harness (12), uses bearings (16) instead of wheels which allows it to roll through debris with limited obstruction (see e.g., Fig. 4 showing the bearing roller/ball caster having a relatively closed configuration which inherently limits debris from entering the roller) and is easy for a user to transport (e.g., worn by user or carried by straps) and store (e.g., can be hung on a hook via the straps).

Paine teaches another mechanics creeper (10) that uses a back pack type harness (see Col. 2, lines 47-50 and Fig. 1 showing the creeper 10 with shoulder straps (40, 41) and side straps (42, 44) that are coupled together with adjustment sliders (50, 51) and buckle type fasteners (see Col. 2, lines 55-57) to strap the creeper to a user).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the creeper of McAdams to include the backpack type harness taught by Paine to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (a backpack type harness) for another (a vest type harness) to obtain predictable results (e.g., a harness that can be more readily adjusted in size for different users).

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as 
Attached to this Office Action is a SAMPLE response, provided as a guide to assist the applicant in responding to this Office Action according to accepted USPTO practices.
The prior art made of record in the attached PTO Form 892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is 313-446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/STEVE CLEMMONS/Primary Examiner, Art Unit 3618